--------------------------------------------------------------------------------


AT&T 1987 LONG TERM INCENTIVE PROGRAM
FOR AGERE EMPLOYEES

     SECTION 1. Purpose. Options originally granted under the AT&T 1987 Long
Term Incentive Program (the “AT&T Plan”) were assumed by Lucent Technologies
Inc. (“Lucent”) in connection with the spin-off of Lucent from American
Telephone and Telegraph Company (AT&T), and became options exercisable for
Lucent common stock at that time. The purpose of the AT&T Long Term Incentive
Program For Agere Employees (the “Plan”) is to afford Employees of Agere Systems
Inc. (“Agere”) who held options under the AT&T Plan at the time of the Spin-off
of Agere from Lucent, substantially the same rights and benefits of equity
ownership in their employer as they had prior to the Spin-off by providing those
Employees with the opportunity to acquire Agere Shares.

     Except where the context requires otherwise, the term “Agere”shall include
all present and future Subsidiaries of Agere.

     SECTION 2. Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:

     (a) “Affiliate” shall mean (i) any Person that directly, or through one or
more intermediaries, controls, or is controlled by, or is under common control
with Agere or (ii) any entity in which Agere has a significant equity interest,
as determined by the Committee.

     (b) “Board” shall mean the Board of Directors of Agere.

     (c) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

     (d) ”Committee” shall mean the Corporate Governance and Compensation
Committee of the Board (or any successor committee).

     (e) “Delegate” shall mean the Employee Benefits Committee of Agere or
another person or committee authorized to exercise specified authority under
this Plan.

     (f) “Employee” shall mean any salaried employee of Agere or of any
Affiliate.

     (g) “Fair Market Value” (i) with respect to a Share as of a given date
shall mean the average of the high and low sales prices of a Share as reported
on the New York Stock Exchange on the relevant date (if no sales of such stock
were reported on such date, the average of the high and low sales prices of such
stock on the next preceding day on which sales were reported), or in the absence
of an established market for Shares, the fair market value as determined in good
faith by the Board, or (ii) with respect to the securities of any other issuer
shall mean the fair market value as determined in good faith by the Board.



--------------------------------------------------------------------------------

     (h) “Grant Date” shall mean the original grant date of the corresponding
option under the AT&T Plan, as specified in the Option Agreement.

     (i) “Incentive Stock Option” shall mean an option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

     (j) “Nonstatutory Stock Option” shall mean an Option that is not intended
to be an Incentive Stock Option.

     (k) “Option” shall mean any option issued pursuant to the Plan in
substitution for an option under the AT&T Plan.

     (l) “Option Agreement” shall mean any written agreement, contract, or other
instrument or document provided to the Participant by AT&T which evidenced the
grant of the original option under the AT&T Plan and specified the terms and
conditions of such option.

     (m) “Participant” shall mean an Employee of Agere who received an Option.

     (n) “Person” shall mean any individual, corporation, partnership,
association, joint stock company, trust, unincorporated organization, or
government or political subdivision thereof.

     (o) “Shares” shall mean shares of Class A common stock of Agere, par value
$.01 per share.

     (p) “Spin-off” shall mean the Spin-off of Agere from Lucent, effective June
1, 2002.

     (q) “Subsidiary” shall mean a “subsidiary corporation” of Agere as defined
in Section 424(f) of the Code, an entity in which Agere directly or indirectly
owns 50% or more of the voting interests or an entity in which Agere has a
significant equity interest, as determined by the Board, the Committee, or the
Delegate.

     SECTION 3. Administration. The Plan shall be administered by the Committee,
or its Delegate. The Committee, or its Delegate, shall have full power and
authority, subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board to
interpret and administer the Plan and any instrument or agreement entered into
under the Plan, establish such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan, and make
any other determination and take any other action that the Committee deems
necessary or desirable for administration of the Plan. Decisions of the
Committee, or its Delegate, shall be final, conclusive and binding upon all
persons, including Agere, any Participant, any shareholder, and any Employee.



--------------------------------------------------------------------------------

     SECTION 4. Shares Subject to the Plan.

     (a) There shall be available for purchase under Options such number of
Shares as are subject to Options. No new options may be granted under the Plan
and Shares subject to Options which are forfeited, canceled, expired or
otherwise terminated without the issuance of Shares shall not be available for
the grant of Options.

     (b) In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Shares, such adjustment shall be made in the aggregate number and
class of Shares which may be delivered under the Plan, in the number, class and
option price of Shares subject to outstanding Options issued under the Plan, and
in the value of, or number or class of Shares subject to, Options issued under
the Plan as may be determined to be appropriate by the Committee, in its sole
discretion, provided that the number of Shares subject to any Option shall
always be a whole number.

     SECTION 5. Eligibility. Employees who, at the time of the Spin-off, held
outstanding options under the AT&T Plan received substitute Options to purchase
Shares under the Plan. No other awards will be made under the Plan.

     SECTION 6. Stock Options. Each Option shall be governed by the
corresponding Option Agreement, with references to AT&T or Lucent being deemed
to be references to Agere, and references to the number of Shares and exercise
price being deemed to be such amounts as reflect the conversion of the option at
the time of the Spin-off. Any such Option shall be subject to the following
terms and conditions and to such additional terms and conditions, as the
applicable Option Agreement may contain.

     (a) Option Price. The exercise price per Share of each Option shall be
equal to the exercise price per share of Lucent stock under the corresponding
Option Agreement, as adjusted as a result of the Spin-off.

     (b) Option Period. The term of each Option shall be the term specified in
the Option Agreement; provided that no Incentive Stock Option shall be
exercisable after the expiration of ten years from the Grant Date.

     (c) Exercisability. Options shall be exercisable at such time or times as
are set forth in their corresponding Option Agreements.

     (d) Method of Exercise. Subject to the other provisions of the Plan and any
applicable Option Agreement, any Option may be exercised by the Participant in
whole or in part at such time or times, and the Participant may make payment of
the exercise price in such form or forms, including, without limitation, payment
by delivery of cash, Shares or other consideration (including, where permitted
by law and the Committee, Shares having a Fair Market Value on the exercise date
equal to the total exercise price), or by any combination of cash, Shares and
other consideration as the Committee may specify.

     (e) Incentive Stock Options. In accordance with rules and procedures
established by the Committee, the aggregate Fair Market Value (determined as of
the Grant Date) of the shares with respect to which Incentive Stock Options held
by any Participant which are exercisable for the first time by such Participant
during any calendar year under the Plan (and under any other benefit plans of
Agere or of any parent or Subsidiary corporation of Agere) shall not exceed
$100,000 or, if different, the maximum limitation in effect at the Grant Date
under Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder. The terms of any Incentive Stock Option hereunder shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision, and any regulations promulgated thereunder.



--------------------------------------------------------------------------------

     SECTION 7. Reserved.

     SECTION 8. Reserved.

     SECTION 9. Reserved.

     SECTION 10. Reserved.

     SECTION 11. Change in Control.

     (a) In order to maintain the Participants’ rights in the event of any
Change in Control, as hereinafter defined, the Committee, as constituted before
such Change in Control, may, in its sole discretion, as to any Option, at any
time thereafter, take any one or more of the following actions: (i) provide for
the acceleration of any time periods relating to the exercise of any such Option
so that such Option may be exercised in full on or before a date fixed by the
Committee; (ii) provide for the purchase of any such Option, upon the
Participant’s request, for an amount of cash equal to the amount that could have
been attained upon the exercise of such Option had such Option been currently
exercisable or payable; (iii) make such adjustment to any such Option then
outstanding as the Committee deems appropriate to reflect such Change in
Control; or (iv) cause any such Option then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation after
such Change in Control. The Committee may, in its discretion, include such
further provisions and limitations in any agreement documenting such Option as
it may deem equitable and in the best interests of Agere.

     (b) A “Change in Control” shall mean the happening of any of the following
events:


       (i) An acquisition by any individual, entity or group (within the meaning
of Section 13 (d)(3) or 14 (d)(2) of the Exchange Act) (an “Entity”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then outstanding shares of common
stock of Agere (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of Agere entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from Agere, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security so being converted was itself acquired directly
from Agere, (2) any acquisition by Agere, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Agere or any
corporation controlled by Agere, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Article 11(b); or


--------------------------------------------------------------------------------


       (ii) A change in the composition of the Board during any two year period
such that the individuals who, as of the beginning of such two year period,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the beginning of such two year
period, whose election, or nomination for election by Agere’s stockholders, was
approved by a vote of at least a majority of those individuals who are members
of the Board and who were also members of the Incumbent Board (or deemed to be
such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board; and provided, further however, that any
such individual whose initial assumption of office occurs as a result of or in
connection with a solicitation subject to Rule 14a-12(c) of Regulation 14
promulgated under the Exchange Act or other actual or threatened solicitation of
proxies or consents by or on behalf of an Entity other than the Board shall not
be so considered as a member of the Incumbent Board; or


       (iii) The approval by the stockholders of Agere of a merger,
reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of Agere (each, a “Corporate Transaction”) or,
if consummation of such Corporate Transaction is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding however, such a Corporate Transaction pursuant to which
(A) all or substantially all of the individuals and entities who are beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation or other Person which
as a result of such transaction owns Agere or all or substantially all of
Agere’s assets either directly or through one or more subsidiaries (a “Parent
Company”)) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Entity (other
than Agere, any employee benefit plan (or related trust) of Agere, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, such Parent Company) will beneficially own, directly or indirectly,
20% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of Agere prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will immediately after
the consummation of the Corporate Transaction constitute at least a majority of
the members of the board of directors of the corporation resulting from such
Corporate Transaction (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, of the Parent Company);
or


--------------------------------------------------------------------------------


       (iv) The approval by the stockholders of Agere of a complete liquidation
or dissolution of Agere.


     SECTION 12. Amendments and Termination. The Board may amend, alter or
discontinue the Plan, but no amendment, alteration, or discontinuation shall be
made that would impair the rights of a Participant under an Option without the
Participant’s consent.

     The Committee may amend the terms of any Option, prospectively or
retroactively, but no such amendment shall impair the rights of any Participant
without his consent.

     SECTION 13. General Provisions.

     (a) No Option shall be assignable or transferable by a Participant
otherwise than by will or by the laws of descent and distribution; provided
that, if so determined by the Committee, a Participant may, in the manner
established by the Committee, designate a beneficiary to exercise the rights of
the Participant with respect to any Option upon the death of the Participant.
Each Option shall be exercisable, during the Participant’s lifetime, only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative.

     (b) The term of each Option shall be for such period of months or years
from the Grant Date as is set forth in the Option Agreement; provided that in no
event shall the term of any Incentive Stock Option exceed a period of ten (10)
years from the Grant Date.

     (c) No Employee or Participant shall have any claim to be granted any
Option under the Plan and there is no obligation for uniformity of treatment of
Employees or Participants under the Plan.

     (d) The Committee shall be authorized to make adjustments in the terms and
conditions of other Options in recognition of unusual or nonrecurring events
affecting Agere or its financial statements or changes in applicable laws,
regulations or accounting principles. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Option in
the manner and to the extent it shall deem desirable to carry it into effect. In
the event Agere shall assume outstanding employee benefit awards or the right or
obligation to make future such awards in connection with the acquisition of
another corporation or business entity, the Committee may, in its discretion,
make such adjustments in the terms of Options under the Plan as it shall deem
appropriate.

     (e) The Committee shall have full power and authority to determine whether,
to what extent and under what circumstances any Option shall be cancelled or
suspended. In particular, but without limitation, all outstanding Options held
by any Participant shall be cancelled if the Participant, without the consent of
the Committee, while employed by Agere or after termination of such employment,
becomes associated with, employed by, renders services to, or owns any interest
in (other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with Agere as determined by the Committee.



--------------------------------------------------------------------------------

     (f) All certificates for Shares delivered under the Plan pursuant to any
Option shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

     (g) Subject to the provisions of this Plan and any Option Agreement, the
recipient of an Option may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, interest or dividends, or interest or
dividend equivalents, with respect to the number of shares covered by the
Option, as determined by the Committee, in its sole discretion, and the
Committee may provide that such amounts (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested.

     (h) Except as otherwise required in any applicable Option Agreement or by
the terms of the Plan, recipients of Options under the Plan shall not be
required to make any payment or provide consideration other than the rendering
of services.

     (i) Agere shall be authorized to withhold from any Option granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Option or payment hereunder and to take such other action as may be necessary in
the opinion of Agere to satisfy all obligations for the payment of such taxes.

     (j) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.

     (k) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Delaware and applicable Federal law.

     (l) If any provision of this Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Option under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.

     SECTION 14. Effective Date of Plan. The Plan shall become effective on June
1, 2002.



--------------------------------------------------------------------------------

     SECTION 15. Term of Plan. The Plan shall terminate when no Options shall
remain outstanding.